DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamanishi et al. (JP 006193036).
Yamanishi discloses in figures 1-9 a roof airbag for vehicles, the roof airbag (31) comprising: a controller (60); a main inflator (40, 140) and sub-inflator (50) which generate gas; and a controller configured to ignite the main inflator to deploy an airbag cushion when a rollover accident of a vehicle occurs, and configured to ignite the sub-inflator to increase internal pressure of the airbag cushion when a secondary rollover accident occurs following the primary rollover accident of the vehicle (figure 5, steps S4 – S8) (claims 1, 5). the sub-inflator is configured to have a smaller gas capacity than a gas capacity of the main inflator (figure 7) (claims 2, 6). a gas guide (41, 51, 141), wherein a first end of the gas guide is connected to an end of the airbag cushion, and a second end of the gas guide is connected to the main inflator and the sub-inflator (claim 3). the main inflator and the sub-inflator are arranged to face each other (figure 1) (claim 4). 
Conclusion
Hirata et al. (US 2006/0138754); Suekuni (US 2005/0087966); Jaradi et al. (US 9.994.182); Min et al. (US 2017/0015269); McCoy (EP 2228267); Tobaru et al. (US 2007/0052226).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/               Primary Examiner, Art Unit 3614